Citation Nr: 1711407	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  16-56 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 

2.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another, or on account of being housebound.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.  In January 2017, the Veteran was adjudicated not competent to handle the disbursement of funds.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which established service connection for hearing loss, as well as a decision in July 2016 which denied entitlement to (SMC) based on the need for the regular aid and attendance.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the course of the appeal, the Veteran's representative submitted a claim for TDIU in May 2016.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issues of service connection for a cervical spine disability; a back disability; a shoulder disability; a hip disability; a knee disability; an ankle disability; a foot disability; tinnitus; an acquired psychiatric disorder to include nerves, PTSD; anxiety and depression; high blood pressure; a heart condition; and an eye condition, have been raised by the record in a May 2016 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, audiometric testing, at worst, has revealed Level V hearing acuity in the left ear; and revealed Level III hearing acuity in the right ear.

2.  The Veteran's service-connected disability does not render him unable to independently perform daily functions of self-care or cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.

3.  The Veteran does not have a single service-connected disability ratable at 100 percent disabling.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a rating in excess of 10 percent for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for special monthly compensation based on the need for the regular aid and attendance of another person, or by reason of being housebound are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016). 

	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In June 2012, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection.  Service connection was subsequently granted for hearing loss, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   The Veteran was sent another letter in April 2016 notifying him of the requirements for substantiating a claim for SMC.  See Dingess/Hartman supra.

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  The Veteran does not allege such prejudice in this case.  Therefore, no further notice is needed.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  Post-service private records have been secured.  While the Board notes the Veteran stated he received benefits from the Social Security Administration (SSA) and submitted an excerpt of an SSA letter in March 2015 describing his Benefit Amount, the Board has reviewed the letter and it appears to be in regards to Social Security retirement benefits.  The record does not reflect, nor has the Veteran argued, that he receives Social Security Disability Income, or that there are outstanding medical records or adjudication records with SSA that would be relevant to his claims for hearing loss or SMC.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (finding that not all medical records or all SSA disability records must be sought - only those that are relevant to the veteran's claim).

The Veteran has been medically evaluated multiple times in conjunction with his claims for an increased rating.  The VA examination reports from June 2012 and June 2016 reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disabilities under the applicable rating criteria.  The Veteran also submitted a housebound examination in  March 2016.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran declined to testify before the Board. Therefore the duties to notify and assist have been met.

Analysis- Increased Rating For Hearing Loss

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85 (2016). 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85 (2016). 

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2016). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2016).  Each ear will be evaluated separately; however, if a hearing loss in one ear is not service-connected, that ear shall be considered to have an impairment level of I.  38 C.F.R. § 4.85(f) (2016).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the issue is adjudicated on the basis of the record, keeping in mind the benefit of the doubt.

The Veteran in this case essentially contends that his rating for bilateral hearing loss does not reflect the current severity of his disability.

In June 2012 at a VA examination, on the authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
65
70
LEFT
45
55
65
70
70
 
The average pure tone threshold was 60 decibels for the right ear and 65 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  With regard to functional impairment, the Veteran reported he has to ask for repetition during conversation, and indicated having problems hearing the TV and the radio.  He did not report any occupational impairment.

From Table VI of 38 CFR § 4.85, Roman Numeral III is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the pure tone threshold average column.  As the puretone thresholds for each of the specified frequencies (1000, 2000, 3000, and 4000 Hertz ) were 55 decibels or more for the left ear, the Veteran's hearing loss in that ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a) and Roman Numeral V is derived for the left ear based on Table VIA.  The left ear is used as the poorer ear for 38 CFR 4.86's Table VII.  A 10 percent evaluation is derived from Table VII of 38 CFR 4.86 by intersecting row III, the better ear, with column V, the poorer ear, in Table VII of 38 § CFR 4.86.  

In June 2016, at a VA examination, on the authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
65
70
LEFT
40
50
60
65
79
 
The average pure tone threshold was 56 decibels for the right ear and 61 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  Regarding functional impact, the Veteran reported difficulties following a conversation and understanding the TV.

From Table VI of 38 CFR § 4.85, Roman Numeral I is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the pure tone threshold average column.  Roman Numeral II is derived for the left ear based on Table VI.  The left ear is used as the poorer ear for 38 CFR 4.85's Table VIA.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column II, the poorer ear, in Table VII of 38 
§ CFR 4.85.  

Based on the above results, a 10 percent rating is assigned throughout the appeal period based on the objective criteria, although, in fact the most recent examination showed hearing loss more reflective of a noncompensable rating.

VA's audiological examinations are designed for the purpose of obtaining information necessary for the full and accurate application of the rating schedule, which is based exclusively on the results provided from two objective tests: a pure tone audiometry test and a speech discrimination test.  See 38 C.F.R. §§ 4.85, 4.86 (2016).  The Veteran has not offered any evidence demonstrating that the testing method used produces inaccurate, misleading or clinically unacceptable results. 

It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  This application of the rating schedule has taken into consideration the Veteran's exceptional pattern of hearing impairment in his left ear in 2012 under 38 C.F.R. § 4.86(a) and still found that a rating in excess of 10 percent is not proper.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

The Veteran is certainly competent to report as to his symptomatology and personal experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, while the Veteran has contended that his hearing loss is more severe than reflected by his rating, none of the audiological examinations reflect a decrease in his level of hearing acuity to warrant a rating in excess of 10 percent.  These test results are highly probative evidence against his claim as testing was specifically accomplished to determine whether a worsening in auditory acuity is shown.  

Accordingly, the Board finds that the preponderance of the evidence is against finding that his bilateral hearing loss has increased in severity to warrant a rating in excess of a 10 percent disability rating or that available findings do not accurately reflect his hearing ability at any time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Hence, the Board concludes that the objective clinical findings outweigh his lay assertions that a higher evaluation is warranted.

For the foregoing reasons, a rating in excess of 10 percent for the Veteran's bilateral hearing loss is not warranted at any point during the appeal period.

Extraschedular Analysis of Hearing Loss
	
The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  The first element compares a claimant's symptoms to the rating criteria while the second element addresses the resulting effects of those symptoms.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  

The Board finds that a comparison of the Veteran's hearing loss with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2016).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected hearing loss is contemplated and reasonably described by the rating criteria under Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2016).  In this regard, the Veteran's hearing loss has been manifested by problems hearing the TV, conversations, and the radio.  As shown above, this type of disability picture, even including the exceptional pattern of impairment in his left ear, is specifically addressed in the rating criteria set forth in Diagnostic Code 6100.  See id.  The Veteran's functional impairment has been attributed to his service-connected hearing loss disability and properly accounted for in the hearing disability schedular rating criteria.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. Mar. 6, 2017) 38 C.F.R. § 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  
Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has only been granted service connection for his bilateral hearing loss and thus cannot be looked at in combination other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's bilateral hearing loss.  38 C.F.R. § 4.85, 4.86, Diagnostic Codes 6100.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Analysis- SMC

Under the pertinent criteria, the law provides that SMC is payable if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350 (2016).  The criteria for determining that a Veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a) (2016). 

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the: 

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 

(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; 

(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 
(4) Inability to attend to the wants of nature; or 

(5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2016). 

A Veteran who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bed rest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id.  

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the issue is adjudicated on the basis of the record, keeping in mind the benefit of the doubt.

The Veteran is currently service-connected for bilateral hearing loss at 10 percent disability.

In March 2016, the Veteran submitted a February 2016 examination for Housebound Status or Permanent Need for Regular Aid and Attendance which was completed by a physician.  The RO took this as an Application for Aid & Attendance and/or Housebound Benefits.  

The examiner noted the Veteran had diagnoses of degenerative joint disease, memory disorder, and diabetic retinopathy that required assistance.  The examiner did not reference hearing loss at any point during the examination.  The examiner noted the Veteran had trouble with maintaining his appearance due to arthritis; as well as restrictions on his upper extremities due to his joint pain, which caused problems such as with grip, the ability to feed himself, use of buttons, and attending needs of nature.  The examiner also noted problems with the Veteran's lower extremities, spine, trunk and neck due to joint pain, and that his memory disorder affected his ability to perform self-care, ambulate, or travel beyond the premises of his home.  The examiner opined that he needed aid and assistance "24/7."

The examiner, Dr. C.Q. also submitted a summary of the Veteran's diagnosed disabilities, which totaled almost twenty, although hearing loss was not listed; he opined that the Veteran was 100 percent disabled and required aid and attendance.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for special monthly compensation based on the need for aid and attendance.  The Board recognizes that the February 2016 examination indicates that the Veteran had trouble with preparing meals, bathing, self-care, and restrictions to his extremities.  However, this examination also states that such assistance was needed based on his degenerative joint disease, memory disorder, and retinopathy; his need for assistance was not due to the Veteran's service-connected disability, as the examination does not list bilateral hearing loss.  The records have indicated that the Veteran needs assistance; but they do not show that such was due solely to the Veteran's service-connected disability.  These reports discussed symptoms and limitations caused by nonservice-connected disabilities.  Accordingly, the Veteran is not entitled to SMC based on the need for regular aid and attendance of another person.

Under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The second requirement is met when a veteran is substantially confined as a direct result of service-connected disability to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for special monthly compensation based on housebound status.  The Veteran has no single service-connected disability evaluated as 100 percent disabling and thus he is not entitled to special monthly compensation based on being housebound. 

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to special monthly compensation based on the need for aid and attendance or housebound status.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.

SMC based on the need for regular aid and attendance, or on account of being housebound is denied. 


REMAND

The Veteran submitted an application for TDIU in May 2016.  As stated above, TDIU is now on appeal and should be developed accordingly. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be sent a letter on how to substantiate a claim for TDIU, and complete any additional development as necessary. 

2.  After adjudication of the above referred claims, readjudicate the remaining TDIU claim on appeal, after appropriate development is undertaken.  If the claim is not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


